The Attorrwy               General         of Texas
                                                    September   3,    1985
JIM MATTOX
Attorney General


suprrrrvr
      cowlBulldlnO           Eonorable Jim Yeen,                             Opinioo   Ho.   JI+350
P.0. Box 1254S               ilocklcy County Att~miey
Aurtln. TX. 78711-254s       Eiockley County Courtthouee                     Re: Whether a cmmnissloncrs     court
51214752501                                                                  may expend county travel    funds to
                             P. 0. Box 11
Telex 9101874+1357
Telecopier 5121475as5
                             Levellaud,  Tuna     '19336                     oppose issueuce   by the Alcoholic
                                                                             Beverage Comission    of a private
                                                                             club permit
714 Jackson, Sulle 700
OalkS. TX. 752024506
                             Dear Mr. Weems:
214174289u

                                  Too aek uhethcr
4S24Alberta Ave.. sdte Is0
El Paso. lx. 799052792                    . ~Colmty    comlseiouers       court,     after    having   duly
QlY53334s4                                voted OIL a notion      To proteet        the Issuance       Of A
                                          Private   Club License,       for A private         club to be
,Wl rexas, SUllS 700                      located  In the county wer vhich the said commis-
HOUslOn.lx. 770023111                     sioners   court    presides,       acting     as a gwexniag
71Y223sSS                                 body.   mry expend       county      funds     for   travel    and
                                          related  expeuses,    to go to Austin,           Tueo,    for the
                                          purpose of protesting        against    the issuance      of euch
 SC6Broadway.Suite312
 Lubbock, TX. 79101-2479
                                          private club license         from the Alcoholic          Beverage
 SW7476230                                CoriW.iOU.


                             You advice      that  tbc axpanses   8t issua        are for trevel    and related     costs
 43W N. Tenlh. !&It. S
                             of county       cr(s~~knmrs      themelvar           and selected     vitnerrea      for the
 McAlI.tl. lx. 7s501.1085
 512mS24547
                             county.

                                    The issuaaee    of "private       club registration      permits"    is gwerned
 200 MIhl Plaza. SUIM 4m     by chapter 32 of t!he Alcoholic           Beverege Code; vhich vas enacted            ae. a
 San AnIonlo. TX. 792ow797
                             nonsubstantive     retadificetioaof prior lev.            Acts 1977. 65th Leg.,         ch.
 512l2254191
                             194. at 391. 558.        Section    32.03 thereof      oets out the qualifications
                             for permits,     and mction     32.04 describes      epplicationr     therefor.      Under
                             section     11.43.  tlm Alcoholic        Beverage Cosaission       hs     discretioosry
                             authority     to grant or issue       such permite;     however. the c&sslou             is
                             required     by sec~.ion     11.41(e)       to give     due consideration          to the
                             ret-ndations         OC verious      officiels    of the locality        for which the
                              license   is #ought.    Cf.
                                                      -     V.A.P.C.     arts. 666-11.    666-128    (repealed).

                                   Section      11.41 tie) further    provides:




                                                                p.    1598
                                                                                      .

honorable     Jim Uaema - Page 2       (Jn-350)




              If a protest agalnait the issuance      of a permit is
              made to the comi:e~~ion by any of these         off leers
              and it   is found 011 a hearing   or flndiog   of facta
              thet the isauancc~ of tha permit          would be iu
              conflict    vith   tbe provisions of this     code, the
              commission     or admjnistrator shall   enter an order
              setting   forth the ‘:sasona for refusal.

And section     11.41(b)   reads:

                  (b)   In the granting or withholding       of a permit
              to sell   alcoholic   lwverages   at retail.   the crrmnis-
              sioa or administrst~or      may give consideration    to a
              recoaaaendation     x&a    in vriting     by the coavais-
              sioners   court of the county in which the applicant
              proposes    to condwt his business         or by a repre-
              sentative    of the coumission.

Thus, personal     appearances   ar oral testimony at the hearing   is not a
prerequisite    to consideration    by the Alcoholic  Beverage Commission of
the official    ~views   of the county coaaaissioners     court.  Of course,
in-person    sdvocacy     may prove to be a more effective        method of
persuasion.

        The question     of whether county funds may he properly       expended to
 better    advocate     the county’li    position     on such a question     is not
 directly    governed by the Alcoholic        Beverage Code, but by the statutes
 and constitutional        provisions   appertaining    to the powers of a county
 coaaaisaioners     court.     The Teas    Constitution    provides, in article  V,
 section    18(b) :

               The County Mraionero             . . . with   the County
               Judge as preaidimg       officer,     shall  cumpose the
               County Commiasionere Court, which shall           exercise
               such    powers  and ‘iuriadiction       over  all   county
               business,   as la cou?erred by this Constitution         end
               the laws of the 5tatei or aa msy be hereafter
               prescribed.    (Eaphiw;ia added).

 Bowever~ the Alcoholic        Bevera;ge Code (by requiring    that the Alcoholic
 Beverage      Comnission   give couaideration     to the positions      of local
 officials)      indirectly   makes it clear   that the matter of recomeanding
 liquor     permits    for ostablia%nwnts    In a county    may properly   be con-
 sidered     “county business.”

        Although the legal baairr for any action by a county cmissioners
  court must be ultimately       fonld in the constitution    or the statutes.
  Canales v. Laughlin.      214 S.V.:!d 451. 453 (Tex. 1948). where a right is
  conferred   or obligations    impwed on the couuaissioners    court, it has a




                                      1).   1599
Rooorable    Jim Ueew    - Pya      3      (JIG350)




broad    discretion    to accompl.ish   the             purposes     intended.   Anderson   v.
wood.    1s2 s.u.2d   1084 (Tex. 1941).

       We are aware of eo statute thet specifically                luthoriaes     a county
to incur        travel   related     axpeases    for    the purpose     of opposing       a
proposed private        club registxation      pcnalt.      We bellevc     the provisioo
authorizing       the Alcoholic    Beverage Commission to consider           the views of
county     officers     contemplatc,a    au opportunity       to present       such views
affectively.         If the comiasioners        court of Bockley County,           in good
faith,    deems it to be lo the interest            of the county to expend county
travel     funds for the purpom of presenting               those views in persoo or
through vitnessca,          ve cancat      say it     is without      power to do so.
V.T.C.S.      arts.    2350.    61s:   2351. subdlv.       15; 3912k.       See Attorney
General Opinion E-6gd (1976:‘.            &    Pritchard     a Abbott v.~enna.          356
S.W.2d 333 (Tax. 1961).

                                         SUWMABP

                  If a county colsaissionera      wurt deems It to he
              in the interest      of the. county to do so, it nay
              expend county     tr,svel   funds    for the purpose    of
              opposing     a* application       for   a private    club
              registration    perdit pending before the Alcoholic
              Beverage Comnissic~r~.




                                                        JLb
                                                          Very truly     you



                                                          JIFI       MATTOX
                                                          Attorney    General of Texas

 TOMGREEN
 First   Assistant    Attorney     Garters1

 DAVID R. RICBARDS
 Executive Assistant      Attorney        General

 ROBERTGRAY
 Specisl Assistant      Attorney        General

 RICE GILPIN
 Chairman, Opinion      Camsittee

 Prepared    by Bruce Youngblood
 Assistant    Attorney General




                                                   p.    1600
                                            L




Honorable   Jim Weema - PII* 4   (JIG350)




APPROVED:
OPINIONCONNITl’EE

Rick Gilpill,  Chairman
Co1111 Carl
Sunna Gnrrirw
Tony Gulllory
Jim Moclllnngcr
Jennifer   Riggs
Nnncy Suttoo
Sarah Uoclk
Bruce Youngblood




                                  p. 1601